Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendment has overcome the previously applied 35 USC 101 rejection. Applicant has included a practical application of the abstract idea, particular to the control and application of stimulation to a patient. The 35 USC 101 rejection has been withdrawn
Applicant's arguments filed 06/09/2022 regarding the 35 USC 112(a) written description and enablement rejections have been fully considered but they are not persuasive. 
With respect to the 35 USC 112a, written description rejection, Applicant argues par. [0022-0023] of the specification clearly identifies “the data sets used to train the machine learning model, the feature vectors that have predictive influence on the machine learning model, and  a particular technique that describes how the model is trained”.
While the Examiner notes Applicant has identified HFB, theta x HFB, alpha x beta, etc. “as potentially providing a predictive value”, the Examiner also notes Applicant also states in par. [0023] of the specification  “A regression method such as logistic LASSO…may be utilized to identify electrophysiology parameters, aspects or features that provide a predictive value(s) for identifying tissue activation volumes.” This is a description of a broad functional result with no particular steps on how the result is achieved.  Applicant also claims this is applicable to a broad range of “neurological illness or disorder” without really specifying any particular type of illness or disorder. Therefore, while HFB, theta x HFB, alpha x beta, etc. might be useful in identifying areas to treat for depression, such a parameter set might not be as useful for identifying a treatment area for other neurological disorders such as acute spinal cord injury, dementia, meningitis, migraines, epilepsy, etc. since every condition would have different brain regions (or anatomical regions in general) and functions that would need to be targeted with stimulation.
For instance, Bjork et al. (Interictal quantitative EEG in migraine: a blinded control study) indicated interictal relative theta power was increased in migraine in the fronto-central, parieto-central and temporal region (see Fig. 1).
Furthermore, when identifying epileptic activity/patients from healthy patients, the beta and gamma bands are not useful determinants and instead, the alpha band is the most important with the delta and theta bands also providing some distinguishing features (see Adeli et al. , “Automated EEG-Based Diagnosis of Neurological Disorders”, Ch. 7, p. 138).
Additionally, when dealing with depression and its correlated areas, Hosseinifard et al. “Classifying depression patients and normal subjects using machine learning techniques and nonlinear features from EEG signal”, it was determined that the alpha band was more pertinent to identifying depression rather than delta, theta or beta waves and that non-linear features were actually better and more accurate at identifying depression than even the EEG power bands.  As further noted by Hosseinifard, “Feature selection is a very important step in pattern recognition. The idea of feature selection is to choose a subset of features that improve the performance of the classifier especially when we are dealing with high dimension data. Finding significant features that produce higher classification accuracy is an important problem.” 
Without a detailed description on how the feature vectors are particularly selected for a wide enough subset of potential conditions (i.e. species) within the broad scope of “neurological illness or disorder” as claimed, it would ultimately be unclear how to create the claimed and described prediction model that can achieve 64% sensitivity and 82% specificity on the test set of independently analyzed intervals (see par. [0025] of the spec). The parameters of interest would vary widely based on the condition of interest and there are no clear steps set forth on how Applicant particularly chooses the feature vectors used for training a model and instead functionally states logistic LASSO can be relied upon to determine these features. They could be potentially chosen from those listed but are not required and, as noted by the prior art above, would not clearly be relevant to all conditions within the broad scope of neurological illness or disorder.
In summary, the underpinnings of the data used to train the machine learning model is functionally described with intended results without sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Regarding the 35 USC 112(a) enablement rejection, Applicant argues “Fig. 5 and the description thereof in paragraph [0025] does provide a working example with experimentally-derived results showing an improvement upon conventional beta-only classifiers.” However, as noted with respect to the written description rejection above, it is not clear what classifiers the LASSO model selects or has sleeked for this example. Par. [0025] states the model uses one or more electrophysiological features (which could include beta only classifiers as described in the cited paragraph) but fails to indicate what particular combination of features provided the results in Fig. 5. This is not a working example for a particular set of features or for a particular condition within the scope of neurological illnesses or disorders. Also, as noted with the cited references of Bjork, Adeli and Hosseinifard above, pertinent brain regions and targets of activation vary widely from condition to conditions and the pertinent EEG bands that are predictive of these conditions vary widely from condition to condition.
Additionally, the Examiner notes the existence or nonexistence of working examples is just one aspect for the determination of an enabling disclosure and not the sole determining factor. As noted in the Non-Final Rejection, the scope of claim 1 encompasses predicting a location for stimulation treatment to address any-and-all possible neurological disorders and/or illnesses using any possible machine learning algorithms and any possible “clinically-determined” stimulation treatment from a population of individuals afflicted with the same illness. Applicant has not provided any steps on how these particular models are trained using electrophysiology data; and any particular conditions that are to be targeted etc. The Examiner further notes the functionality and accuracy of predictive models is highly dependent on the type of data used to train the model. Therefore, the model is effectively defined by the data used to form the model. Without any indications of what particular data is used to train these models and any particular way the model is trained on the data, determining the trained, predictive model would require undue experimentation. There would be a near infinite combination of data types; learning algorithms; training methods; and applicable neurological conditions and without any further guidance, there would be an undue burden on one skilled in the art to make and use the claimed invention.
Applicant’s arguments regarding the 35 USC 112b rejection of the claims have been considered and are not persuasive. Applicant cites the Merriam Webster definition of “positive” and concludes:
“That is, ‘positively-effective stimulation’ is understood as the stimulation having a beneficial effect as opposed to a non-beneficial or detrimental effect. While a strongly beneficial response may be considered to be a more positive result than a weakly beneficial response, both beneficial responses are nonetheless “positive.” This is similar to both the numbers two and one thousand being “positive numbers” despite one thousand being larger than two.”

This is not persuasive in that the claim recites “clinically-determined positively effective stimulation” and not simply “positively-effective stimulation”. What is or is not clinically determined to be positively effective would appear a subjective determination by a skilled clinician and not necessarily a standard determination having a clear boundary. For instance, using the example provided by Applicant, a positive number has a clear and definite meaning, i.e. any number greater than 0. This is always the case by definition. There is no room for interpretation. 
However, the line for clinically-determined positively effective stimulation versus clinically-determined negatively effective, ineffective or neutral stimulation is not so clear. For instance, in a clinical setting, a new treatment for cancer having a 10% success rate at destroying the cancer could be considered clinically determined positively effective, especially in a field where success has been limited. However, this standard would differ for a vaccine where a 10% efficacy rate, while technically being a positive benefit, would not be considered a clinically-determined positively effective result. Vaccines typically need a 50% efficacy rate or more to be approved for use and therefore to be considered clinically effective.
When considering the application of stimulation to various neurological disorders, it is not clear what type of benefit would need to be present to be considered “clinically-determined positively effective stimulation”. Again this appears to be highly dependent on a reviewing clinician and type of disorder to be treated.
Applicant’s arguments regarding the 35 USC 102 rejection of the claims as anticipated by Moffitt have been considered and are not persuasive. Applicant argues on page 15 under the Remarks: “That is, unlike as asserted in the Present Action, Moffit does not disclose or suggest training a machine learning model based on user input.”
First, the Examiner notes Claim1  does not require an active training step as argued and instead indicates the method receives data from a machine learning model that was “trained on electrophysiology data…”. The claim therefore only requires receiving data from an already trained algorithm, which Moffitt discloses. Specifically, Moffitt discloses using a VOA estimation model obtained from a trained algorithm to predict a volume of activation (par. [0059-0060]).
Additionally, even if Applicant were to positively recite the step of actually training the algorithm, Moffitt discloses this feature as well. Moffitt discloses in par. [0036-0038] that data from the NEURON system can be used an inputs to train a machine learning model (such as a supervised learning model) to output VOA estimation models.

Claim Rejections - 35 USC § 112
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in §MPEP2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)…
it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).”

In the instant Applicant, and with respect to Claim 1, Applicant claims “utilizing…a machine learning model trained on clinically-determined stimulation treatment of a plurality of similarly-afflicted individuals to predict a tissue activation volume within the brain…”. Applicant has only provided a laundry list of machine learning algorithms that can be utilized to perform the claimed function, such as regression analysis, k-nearest neighbors, decision trees, etc. (par. [0019] of PGPUB 2021/0085257, which is the publication of the present application). Applicant has not set forth any particular data sets, feature vectors, etc. that are used to train the model, and, each model being different, and therefore being trained or trainable in a different way, Applicant has not set forth any particular steps or processes taken to actually train the selected model. Applicant has effectively claimed a desired result of training a model on clinically-determined stimulation treatment without setting forth the actual steps taken to train the model, therefore failing to meet the written description requirement for software implemented algorithms.
Additionally, has not defined or set forth what types of feature vectors are pertinent in the broad class of “clinically-determined stimulation parameters” of patients afflicted with the neurological illness. This introduces further ambiguity in how the model is trained since the type of data to be introduced to the model is overly broad, subjective and unclear.

Claims 1-14 and 16- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The scope of claim 1 encompasses predicting a location for stimulation treatment to address any-and-all possible neurological disorders and/or illnesses using any possible machine learning algorithms and any possible “clinically-determined” stimulation treatment from a population of individuals afflicted with the same illness. The state of the art, as noted with the cited references of Bjork, Adeli and Hosseinifard above in the Response to Arguments section, indicate pertinent brain regions and targets of activation vary widely from condition to conditions and the pertinent EEG bands that are predictive of these conditions/efficacy of treatment vary widely from condition to condition.
Applicant has not provided any examples of feature vectors used to train these models; any steps on how these particular models are trained using electrophysiology data; any particular conditions that are to be targeted etc. The Examiner further notes the functionality and accuracy of predictive models is highly dependent on the type of data used to train the model. Therefore, the model is effectively defined by the data used to form the model. Without any indications of what particular data is used to train these models and any particular way the model is trained on the data, determining the trained, predictive model would require undue experimentation. There would be a near infinite combination of data types; learning algorithms; training methods; and applicable neurological conditions and without any further guidance, there would be an undue burden on one skilled in the art to make and use the claimed invention.
There are no specific working examples illustrating the practice of the method with any particular condition and/or training algorithm and the level of predictability in the art is low given the complex interactions of trillions of neurons in the brain, specifically with respect to specific neurological conditions or illnesses. As such, the claims as currently presented are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “positively effective” in claims 1, 10, 14 and 20 is a relative term which renders the claim indefinite. The term “positively effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree to which a stimulation parameter has to provide a benefit to be considered “effective” and, more specifically, “clinically-determined positively effective” is unclear. This appears to be a subjective determination by a clinician with no clear standard for delineating a non-effective response from an effective response from a positively effective  response, etc.
Claims 2-9, 11-13 and 16-19 are rejected based on their dependency on the indefinite claims listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 10, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moffitt et al. (2014/0122379).
Regarding Claims 1, 2 and 20, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures and leadwire arrangements using data form multiple patients. As a result, the model applied to predict VOAs for a patient with a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain would be trained using patient population data also having a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain. 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 
Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to the trained machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). 
Additionally, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.

In regards to Claims 3 and 16, Moffitt discloses the VOA model accounts for various types of lead configurations and electrode combinations of a single or multiple leads (par. [0046, 0049]).
Regarding Claims 5 and 18, Moffitt discloses comparing a VOA from a machine learning model to a VOA determined by another algorithm (NEURON) and identifying if the VOAs reasonably match our lie outside one another, wherein the matching of the VOA indicates the machine learning model has been trained sufficiently (par. [0045]).
With regards to Claim 7, the Examiner notes Applicant has not included any particular method steps that perform the claimed function and therefore one can assert that if the steps of Claim 1 are followed, the method would be capable of the result of claim 7. Since Moffitt discloses the steps of Claim 1, the Examiner asserts the desired result of Claim 7 can also be achieved by Moffitt.
Regarding Claims 8, 10 and 11, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures and leadwire arrangements using data form multiple patients. As a result, the model applied to predict VOAs for a patient with a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain would be trained using patient population data also having a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain.
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 
 Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). 
Additionally, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.
Regarding Claim 14, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures and leadwire arrangements using data form multiple patients. As a result, the model applied to predict VOAs for a patient with a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain would be trained using patient population data also having a leadwire arrangement having microelectrodes traversing one or more trajectories in the brain. 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 
Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). Moffitt also discloses that the process for determining a VOA can be repeated for a plurality of parameters, leads and desired VOAs (par. [0060]).
Additionally, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is an alternative rejection of Claims 2, addressing the implicit disclosure of applying stimulation after the VOA is determined.
Claim 2, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379) in view of Blum et al. (2009/0287271)
Alternatively with respect to the 102 rejection of Claim 2 above, the Examiner notes Moffitt discloses determining a VOA with a machine learning model but does not explicitly discloses activating a stimulation probe according to the predicted tissue. However, Moffitt incorporates by reference Blum in par. [0011] which discloses that once a VOA is modeled, desired stimulation settings applied to the patient are uploaded and/or adjusted to provide the stimulation that resulted in the optimal VOA (par. [0148-0149, 0312-0370]), thereby optimizing therapy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moffitt reference to include the actual application of the stimulation parameters deemed to result in an optimal VOA, as taught and suggested by Blum, for the purpose of optimizing stimulation therapy.
Alternatively with respect to the 102 rejection of Claims 8, 10, 11 and 15 above, Moffitt discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). The VOA model, which is a machine learning model, can be fined tuned at a Clinician Programmer station. This fine tuning occurs with use by the clinician over time, thus ensuring the data that trains the algorithm is from clinician determined stimulation treatment (par. [0059-0060]) of a plurality of similarly afflicted individuals, i.e. various patients that the clinician sees over time.
The Examiner notes Moffitt discloses determining a VOA with a machine learning model but does not explicitly discloses activating a stimulation probe according to the predicted tissue. However, Moffitt incorporates by reference Blum in par. [0011] which discloses that once a VOA is modeled, desired stimulation settings applied to the patient is uploaded and/or adjusted to provide the stimulation that resulted in the optimal VOA (par. [0148-0149, 0312-0370]), thereby optimizing therapy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Moffitt reference to include the actual application of the stimulation parameters deemed to result in an optimal VOA, as taught and suggested by Blum, for the purpose of optimizing stimulation therapy.

Claims 4, 6, 9, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379). 
In regards to Claims 6, 12 and 19, Moffitt discloses obtaining electrophysiological readings along a trajectory but fails to disclose the distance between data points. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a spacing of 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Determining the optimal sampling distances given the same machine learning framework would only involve routine experimentation.
In regards to Claims 4, 9, 13 and 17, Moffitt discloses adjusting stimulation frequency to account for a particular conditions to be treated and a particular VOA to be activated (par. [0003, 0011]) but fails to disclose specific stimulation frequencies or frequency ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of the claimed frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Supervised machine learning can be used to correlate any inputs to outputs and the method disclosed by Moffitt would not appear to change based on the values of stimulation frequencies.

Claims 1-3, 5, 7, 8, 10, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (2014/0122379) in view of Steinke et al. (2017/0189686). 
The following is an alternative rejection to the claims with respect to the concept of training a machine learning model on patient population data rather than patient specific data, which is a known concept in machine learning models applied in medical diagnostic and stimulation applications.. 
Regarding Claims 1, 2 and 20, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures using data form multiple patients. 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 
Moffitt  further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to the trained machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). The Examiner notes that while Moffitt may implicitly indicate the machine learning models are trained on data form a similarly afflicted patient population, Moffitt may not explicitly state that the machine learning models are trained on data from a plurality of patients.
However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).
Lastly, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.
In regards to Claims 3 and 16, Moffitt discloses the VOA model accounts for various types of lead configurations and electrode combinations of a single or multiple leads (par. [0046, 0049]).
Regarding Claims 5 and 18, Moffitt discloses comparing a VOA from a machine learning model to a VOA determined by another algorithm (NEURON) and identifying if the VOAs reasonably match our lie outside one another, wherein the matching of the VOA indicates the machine learning model has been trained sufficiently (par. [0045]).
With regards to Claim 7, the Examiner notes Applicant has not included any particular method steps that perform the claimed function and therefore one can assert that if the steps of Claim 1 are followed, the method would be capable of the result of claim 7. Since Moffitt discloses the steps of Claim 1, the Examiner asserts the desired result of Claim 7 can also be achieved by Moffitt.
Regarding Claims 8, 10, 11 and 15, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures using data from multiple patients. 
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt.
Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). Additionally, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.
 The Examiner notes that while Moffitt may implicitly indicate the machine learning models are trained on data form a similarly afflicted patient population, Moffitt may not explicitly state that the machine learning models are trained on data from a plurality of patients.
However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).


Regarding Claim 14, Moffitt discloses utilizing a trained machine learning algorithm to predict a tissue activation volume within a  patient, wherein the machine learning algorithm can be trained on a plurality of patients with similar afflictions/illnesses (see par. [0059-0060]). Specifically, Moffitt states the learning steps can be performed at a Clinician programmer station that results in a scenario where a clinician, who sees different patients, trains models for different anatomical structures using data form multiple patients.  
With respect to the data on which the machine learning model is trained, Moffitt discloses the Volume of Activation (VOA) models are obtained by analyzing input stimulation parameters and electric field data representative activation thresholds of a neural element (e.g. electrophysiology data)(par. [0041]). Moffitt further discloses that the stimulation parameters used to estimate the model can be input by a user (which could be argued would be positively effective stimulation parameters as a clinician would not attempt to apply therapy parameters known to be ineffective) or the stimulation parameters can be suggested by the system itself (par. [0061]). Moffitt incorporates by reference numerous applications in par. [0061] that indicate how the stimulation parameters are chosen by the system,, wherein one such criteria are those determined to be effective in treating a desired condition/achieving a desired VOA, see 12/454330, which is PGPUB 2009/0287271 (the cited ‘330 application in par. [0061]). The ‘330 application states that after stimulation parameters are selected, a response to therapy can be observed (such as a positive response) and recorded in a database and then the responses and associated parameters can be used to update a predictive algorithm and  relationships between therapy parameters and VOAs (par. [0149, 0154]). This encompasses the system selected parameters envisioned by Moffitt and incorporated by reference by Moffitt. 
Moffitt further discloses extending a microelectrode along a trajectory within the brain and receiving electrophysiology data form the microelectrodes at a plurality of intervals/points along the trajectory, such as along the trajectory of an axon, cell body, dendrite, etc. (par. [0049-0050]). Moffitt then discloses feeding this data to a machine learning algorithm to predict volumes of activation (VOA) (par. [0056, 0058]). Moffitt also discloses that the process for determining a VOA can be repeated for a plurality of parameters, leads and desired VOAs (par. [0060]). The Examiner notes that while Moffitt may implicitly indicate the machine learning models are trained on data form a similarly afflicted patient population, Moffitt may not explicitly state that the machine learning models are trained on data from a plurality of patients.
However, Steinke discloses that training machine learning models on individual patient data or patient population data are equivalent processes in the art (par. [0080]). Therefore, because these two methods of training a machine learning algorithm were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute patient specific training for patient population training. Both methods/modes would provide the predictable result of developing and/or customizing computational models for a specific condition and portion of a nervous system (par. [0080]).
Lastly, while the majority of the disclosure of Moffitt deals with accurately determining the VOA of a stimulation lead and its associated stimulation parameters, Moffitt indicates in the background that the ultimate purpose of these models are to best select the stimulation lead placement and electrodes to be activated to target the modelled VOA (par, [0001-0011, 0018-0019]). Therefore, the Examiner contends Moffitt implicitly discloses delivering stimulation to a probe along the trajectory once the VOA model identifies the lead and parameter configuration that produces the target VOA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792